DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 8, 10, 13-15, 17, 34, 68-69, and 75-77, drawn to a polymer.

Group II, claims 4, 23, 28-30, and 32-33, drawn to a piperidinium polymer.

Group III, claims 5-7, 16, and 71-72, drawn to an anion exchange polymer.  

Group IV, claims 35-36, and 39, drawn to an anion exchange polymer.

Group V, claims 46-47, drawn to an anion exchange polymer.

Group VI, claims 49, drawn to a hydroxide exchange polymer.  

Group VII, claims 55, drawn to a hydroxide exchange polymer

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I contains special technical features such as a polymer comprising a reaction product of a polymerization mixture, and these special technical features are not present in Groups II-VII; Group II contains special technical features such as a piperidinium polymer comprising a second reaction product of a second polymerization mixture, and these special technical features are not present in Groups I and III-VII; Group III contains special technical features such as an anion exchange membrane comprising a reaction product of a base and the piperidinium polymer, and these special technical features are not present in Groups I-II and IV-VII; Group IV contains special technical features such as an anion exchange membrane comprising structural units of Formulae 1A or 2A, 3A, and optionally 4A, and these special technical features are not present in Groups I-III and V-VII; Group V contains special technical features such as an anion 

A telephone call was made to Mr. Michael J. Hickey (Reg. No. 51,801) on March 23, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764